      Case 2:19-cv-10766-GGG-MBN Document 53 Filed 01/22/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


SHANNON REEVES                                                       CIVIL ACTION

VERSUS                                                               NO. 19-10766

NEW ORLEANS CITY, ET AL                                              SECTION "T" (5)



                                            ORDER

       The Court has been notified that one of the parties to this proceeding is unwilling to proceed

to trial before the Magistrate Judge under 28 U.S.C. § 636(c).

       Accordingly,

       IT IS ORDERED that the automatic referral in this case is VACATED except for those

other pretrial matters so referred under L.R. 72.1.

       New Orleans, Louisiana, this 22nd day of January, 2020.




                                              ______________________________________
                                                      GREG GERARD GUIDRY
                                                 UNITED STATES DISTRICT JUDGE
